        Case 1:17-md-02800-TWT Document 1092 Filed 05/08/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

  IN RE EQUIFAX, INC., CUSTOMER                      MDL DOCKET NO. 2800
  DATA SECURITY BREACH                               1:17-md-2800-TWT
  LITIGATION
                                                     ALL CASES

                                              ORDER


        This is an MDL proceeding arising out of the Equifax data breach. It is before

the Court on the Objector Christopher Andrews’ Motion to Strike [Doc. 1016]. Mr.

Andrews seeks to strike the Plaintiffs’ Response to his application to proceed in

forma pauperis. The Response is not a pleading. Therefore, a motion to strike under

Rule 12(f) is not an available remedy. The Objector Christopher Andrews’ Motion

to Strike [Doc. 1016] is DENIED.

        SO ORDERED, this 7 day of May, 2020.


                                          /s/Thomas W. Thrash
                                          THOMAS W. THRASH, JR.
                                          United States District Judge




T:\ORDERS\17\IN RE EQUIFAX\STRIKE2.DOCX
